Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments dated 12-23-20 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 9 and 14.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  driving assistance apparatus comprising:
an image acquiring unit that acquires a captured image captured by an onboard camera;
a boundary line recognizing unit that recognizes 
a boundary line that demarcates a traffic lane in which an own vehicle is driving, based on the captured image acquired by the image acquiring unit;
a road information acquiring unit that acquires road information related to a road on which the own vehicle is driving;
a degree-of-reliability setting unit that sets a degree of reliability of the boundary line recognized by the boundary line recognizing unit, based on 
the road information acquired by the road information acquiring unit; and
a driving assisting unit that performs driving assistance of the own vehicle based on the boundary line recognized by the boundary line recognizing unit, and 
varies control content of the driving assistance based on the degree of reliability, wherein
the road information includes 
road gradient information that indicates that a longitudinal gradient of the road is a predetermined magnitude or greater, and
in response to the longitudinal gradient of the road being equal to or greater than the predetermined magnitude based on the road gradient information, 
the degree-of-reliability setting unit sets the degree of reliability of the boundary line to be lower compared to that when the longitudinal gradient of the road is less than the predetermined magnitude”.

	Kwant discloses a device to detect edges of a lane that a vehicle is traveling on as elements 303a-c. 
	Kwant discloses that the device is on a vehicle that has a computer vision system. 


Kwant is silent as to detecting a grade and then if a grade is a certain grade then the quality or confidence of the image is provided.  Kwant is silent as to 	“[a]  driving assistance apparatus comprising:
an image acquiring unit that acquires a captured image captured by an onboard camera;
a boundary line recognizing unit that recognizes 
a boundary line that demarcates a traffic lane in which an own vehicle is driving, based on the captured image acquired by the image acquiring unit;
a road information acquiring unit that acquires road information related to a road on which the own vehicle is driving;
a degree-of-reliability setting unit that sets a degree of reliability of the boundary line recognized by the boundary line recognizing unit, based on 
the road information acquired by the road information acquiring unit; and
a driving assisting unit that performs driving assistance of the own vehicle based on the boundary line recognized by the boundary line recognizing unit, and 
varies control content of the driving assistance based on the degree of reliability, wherein
the road information includes 
road gradient information that indicates that a longitudinal gradient of the road is a predetermined magnitude or greater, and
in response to the longitudinal gradient of the road being equal to or greater than the predetermined magnitude based on the road gradient information, 
the degree-of-reliability setting unit sets the degree of reliability of the boundary line to be lower compared to that when the longitudinal gradient of the road is less than the predetermined magnitude”.
	The ‘170 can detected multiple different gradient levels for different roads.  The ‘170 is silent as to detecting a grade and then if a grade is a certain grade then the quality or confidence of the image is provided.  Kwant is silent as to 	“[a]  driving assistance apparatus comprising:
an image acquiring unit that acquires a captured image captured by an onboard camera;
a boundary line recognizing unit that recognizes 
a boundary line that demarcates a traffic lane in which an own vehicle is driving, based on the captured image acquired by the image acquiring unit;
a road information acquiring unit that acquires road information related to a road on which the own vehicle is driving;
a degree-of-reliability setting unit that sets a degree of reliability of the boundary line recognized by the boundary line recognizing unit, based on 
the road information acquired by the road information acquiring unit; and
a driving assisting unit that performs driving assistance of the own vehicle based on the boundary line recognized by the boundary line recognizing unit, and 
varies control content of the driving assistance based on the degree of reliability, wherein
the road information includes 
road gradient information that indicates that a longitudinal gradient of the road is a predetermined magnitude or greater, and
in response to the longitudinal gradient of the road being equal to or greater than the predetermined magnitude based on the road gradient information, 
the degree-of-reliability setting unit sets the degree of reliability of the boundary line to be lower compared to that when the longitudinal gradient of the road is less than the predetermined magnitude”.
	Watanabe teaches if there is there is a larger gradient change then the guide lines are not displayed however if the gradient change is low then the guidelines are displayed. 
Watanabe is silent as to detecting a grade and then if a grade is a certain grade then the quality or confidence of the image and the boundary line is provided as a figure or value.     See applicant’s remarks at page 10.  
Watanabe is silent as to 	“[a]  driving assistance apparatus comprising:
an image acquiring unit that acquires a captured image captured by an onboard camera;
a boundary line recognizing unit that recognizes 
a boundary line that demarcates a traffic lane in which an own vehicle is driving, based on the captured image acquired by the image acquiring unit;
a road information acquiring unit that acquires road information related to a road on which the own vehicle is driving;
a degree-of-reliability setting unit that sets a degree of reliability of the boundary line recognized by the boundary line recognizing unit, based on 
the road information acquired by the road information acquiring unit; and
a driving assisting unit that performs driving assistance of the own vehicle based on the boundary line recognized by the boundary line recognizing unit, and 
varies control content of the driving assistance based on the degree of reliability, wherein
the road information includes 
road gradient information that indicates that a longitudinal gradient of the road is a predetermined magnitude or greater, and
in response to the longitudinal gradient of the road being equal to or greater than the predetermined magnitude based on the road gradient information, 
the degree-of-reliability setting unit sets the degree of reliability of the boundary line to be lower compared to that when the longitudinal gradient of the road is less than the predetermined magnitude”.
United States Patent App. Pub. No. US 20130141520 A1 to Zhang is also relevant and discloses a reliability of the lane marker and that foreground images are more reliable than the back ground images.  
Zhang is silent as to detect a gradient of the road being less than a magnitude.  In still further examples, the ambient lighting and/or visibility may influence the reliability weighting of the recorded points, and/or may serve to adjust the weighting of other reliability analyses. For example, in a low-light environment, or in an environment with low visibility, the scale 174 used to weight points as a function of distance from the bottom 170 of the image frame 100 may be steepened to further discount perceived points in the distance. This modification of the scale 174 may compensate for low-light noise and/or poor visibility that may make an accurate position determination more difficult at a distance. 

[0036] Once the point-weights are established, the processor 18 may use varying techniques to generate a weighted best-fit model lane line (e.g., reliability-weighted, model lane lines 160, 162). For example, the processor 18 may use a simple weighted average best fit, a rolling best fit that gives weight to a model lane line computed at a previous time, or may employ Kalman filtering techniques to integrate newly acquired point data into older acquired point data. Alternatively, other modeling techniques known in the art may similarly be used. 

[0037] Once the reliability-weighted lane lines 160, 162 have been established, the processor 18 may then compensate and/or shift the lane points in a longitudinal direction 154 to account for any sensed forward motion of the vehicle (step 76) before repeating the image acquisition 62 and subsequent 

[0038] When computing the reliability weights for each respective point, the processor 18 may further account for the reliability of the motion data 22 prior to fitting the model lane lines 160, 162. Said another way, the vehicle motion and/or employed dead reckoning computations may be limited by certain assumptions and/or limitations of the sensors 16. Over time, drift or errors may compound, which may result in compiled path information being gradually more inaccurate. Therefore, while a high reliability weight may be given to more recently acquired points, this weighting may decrease as a function of elapsed time and/or vehicle traversed distance. 

[0039] In addition to the reliability-weighted lane lines 160, 162 being best fit through the plurality of points behind the vehicle, the model lane lines 160, 162 may also be extrapolated forward (generally at 200, 202) for the purpose of vehicle positioning and/or control. This extrapolation may be performed under the assumption that roadways typically have a maximum curvature. Therefore, the extrapolation may be statistically valid within a predetermined distance in front of the vehicle 10. In another 

[0040] Once the reliability-weighted lane lines 160, 162 are established and extrapolated forward, the lane tracking processor 18 may assess the position of the vehicle 10 within the lane 30 (i.e., distances 32, 36), and may execute a control action (step 78) if the vehicle is too close (unintentionally) to a particular line. For example, the processor 18 may provide an alert 90, such as a lane departure warning to a driver of the vehicle. Alternatively (or in addition), the processor 18 may initiate corrective action to center the vehicle 10 within the lane 30 by automatically controlling a steering module 92. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN PAUL CASS/Primary Examiner, Art Unit 3668